DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 05/10/2022 have been  entered.

Response to Arguments
	Applicant’s arguments with respect to claims 1, and 3-11 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 04/01/2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shemonski et al. (US 20190272631) in view of Grisan et al. (A divide et impera strategy for automatic classification of retinal vessels into arteries and veins).
Regarding claim 1, Shemonski teaches 
	an ocular fundus image processing device (¶54 states a computing device 11 may hold the trained convolutional neural network and access diagnosed sample from an internal library or from a remote diagnostic library (or atlas) 18 of diagnosed samples and an input ophthalmic image may be submitted to a trained convolutional neural network that highlights potentially abnormal regions and provides examples of previously diagnosed image samples similar to the highlighted regions) for use with a subject (fig. 8 and ¶52 states a computing system or device 11 may extract ophthalmic image from various sources, such as from an ophthalmic imager 17 (e.g., an OCT system or fundus imager)), the ocular fundus image processing device (11 and ¶54) comprising,
		a processor programmed (¶59 states a computer system includes a processor 202 which includes hardware for executing instructions, such as those making up a computer program) to,
			acquire an ocular fundus image of an eye of the subject that is photographed via an ocular fundus image photographing unit (¶29 states ophthalmic imaging device such as a fundus imager or OCT system and ¶54, submitting a test ophthalmic image and ¶55, test ophthalmic image (e.g., OCT image, OCTA image, fundus image, B-scan image, FA image, etc.) is submitted to a (convolutional) neural network trained to identify potentially abnormal regions of an ophthalmic image).
	Shemonski does not specifically teach a mathematical model that is trained using a machine learning algorithm, the mathematical model being trained based on: (a) input training data that is at least one ocular fundus image of the eye of the subject previously photographed, and (b) output training data that is label data indicating an artery, a vein, and other in the at least one ocular fundus image of the input training data, the mathematical model being configured to directly classify each  pixel of an input ocular fundus image into (i) artery, (ii) vein, or (iii) other without first performing segmentation to detect blood vessels of the input ocular fundus image; input at least a part of the ocular fundus image into the mathematical model; and output a detection result by the mathematical model that identifies (i) artery, (ii) vein, or (iii) other of the ocular fundus image.
	Grisan teaches an ocular fundus image processing device (page 890, II Methodology, A. Available Data, retinal images acquired with a fundus camera and abstract), a mathematical model that is trained using a machine learning algorithm (page 892, E. Impera, fuzzy clustering algorithm), the mathematical model being trained based on: (a) input training data that is at least one ocular fundus image of the eye of the subject previously photographed, and (b) output training data that is label data indicating an artery, a vein, and other in the at least one ocular fundus image of the input training data, the mathematical model being configured to directly classify each  pixel of an input ocular fundus image into (i) artery, (ii) vein, or (iii) other without first performing segmentation to detect blood vessels of the input ocular fundus image (abstract, manual classification on a validation set of 443 vessels and reached an overall classification error of 12%, which reduces to 7% if only the diagnostically important retinal vessels are considered and shown in fig. 6 is the result of the A/V classification achieved by the proposed algorithm on a sample image; red vessels were classified as artery, blue ones as veins and other are not in the color of blue or red); input at least a part of the ocular fundus image into the mathematical model; and output a detection result by the mathematical model that identifies (i) artery, (ii) vein, or (iii) other of the ocular fundus image (abstract, manual classification on a validation set of 443 vessels and reached an overall classification error of 12%, which reduces to 7% if only the diagnostically important retinal vessels are considered and shown in fig. 6 is the result of the A/V classification achieved by the proposed algorithm on a sample image; red vessels were classified as artery, blue ones as veins and other are not in the color of blue or red).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Shemonski with a mathematical model that is trained using a machine learning algorithm, the mathematical model being trained based on: (a) input training data that is at least one ocular fundus image of the eye of the subject previously photographed, and (b) output training data that is label data indicating an artery, a vein, and other in the at least one ocular fundus image of the input training data, the mathematical model being configured to directly classify each  pixel of an input ocular fundus image into (i) artery, (ii) vein, or (iii) other without first performing segmentation to detect blood vessels of the input ocular fundus image; input at least a part of the ocular fundus image into the mathematical model; and output a detection result by the mathematical model that identifies (i) artery, (ii) vein, or (iii) other of the ocular fundus image of Grisan for the purpose of vessel classification in retinal images (page 893, IV Conclusion).
Regarding claim 3, Shemonski in view of Grisan teaches the invention as set forth above and Shemonski further teaches the processor is further programmed to,
	set a region of interest inside a part of a region of the acquired ocular fundus image (shown in fig. 10, provides a feature of following a user-selection of a highlighted region of the display test ophthalmic image, display one or more diagnosed ophthalmic samples associated with the user-selected highlighted region);
	input an image of the set region of interest into the mathematical model (shown in fig. 10, provides a feature of following a user-selections of a highlighted region of the displayed test ophthalmic image, display one or more diagnosed ophthalmic samples associated with the user-selected highlighted region and ¶7, ophthalmic image diagnose (i.e., identifying) different types of ophthalmic maladies such as central retinal artery occlusion and retinal vein occlusion, etc.); and
	output a detection result by the mathematical model (¶48 states fig. 7 shown the top image is an example of the output image 6 such as from CNN 4) that identifies the (i) artery, (ii) vein, or (iii) other (abstract, manual classification on a validation set of 443 vessels and reached an overall classification error of 12%, which reduces to 7% if only the diagnostically important retinal vessels are considered and shown in fig. 6 is the result of the A/V classification achieved by the proposed algorithm on a sample image; red vessels were classified as artery, blue ones as veins and other are not in the color of blue or red as in combination with Grisan) in the set region of interest (¶48 states fig. 6 shows two potentially abnormal regions 7 and 9 are identified).
Regarding claim 5, Shemonski in view of Grisan teaches the invention as set forth above and Shemonski/Grisan further teaches the processor (202) is further programmed to calculate data relating to at least one of the detected (i) artery, (ii) vein, or (iii) other (abstract, manual classification on a validation set of 443 vessels and reached an overall classification error of 12%, which reduces to 7% if only the diagnostically important retinal vessels are considered and shown in fig. 6 is the result of the A/V classification achieved by the proposed algorithm on a sample image; red vessels were classified as artery, blue ones as veins and other are not in the color of blue or red as in combination with Grisan), based on the detection result (¶47 states test input image 2 is submitted to a trained convolutional neural network (CNN) 4 for processing.  The output of trained CNN 4 is an output image 6 similar to input image 2 with an overlay identifying normal areas 8 and potentially abnormal regions 10 (e.g., areas categorized as ‘diseased’ or ‘suspicious’) and ¶7. Ophthalmic images diagnose (i.e. identifying) different types of ophthalmic maladies such as central retinal occlusion and retinal artery occlusion and retinal vein occlusion, etc.).
Regarding claim 7, Shemonski teaches 
	a non-transitory computer-readable medium storing computer-readable instructions that, when executed by a processor of an ocular fundus image processing device for use with a subject, cause the ocular fundus image processing device to perform processes (¶54 states a computing device 11 may hold the trained convolutional neural network and access diagnosed sample from an internal library or from a remote diagnostic library (or atlas) 18 of diagnosed samples and an input ophthalmic image may be submitted to a trained convolutional neural network that highlights potentially abnormal regions and provides examples of previously diagnosed image samples similar to the highlighted regions and ¶58 teaches desktop computer system, a laptop or notebook computer system, a mesh of computer systems, a mobile telephone, a personal digital assistant (PDA), a server, a tablet computer system, or a combination of two or more of these and ¶59 states a computer system includes a processor 202 and processor 202 includes hardware for executing instructions, such as those making up a computer program and fig. 8 and ¶52 states a computing system or device 11 may extract ophthalmic image from various sources, such as from an ophthalmic imager 17 (e.g., an OCT system or fundus imager)) comprising,
	acquiring an ocular fundus image of an eye of the subject that is photographed via an ocular fundus image photographing unit (¶29 states ophthalmic imaging device such as a fundus imager or OCT system and ¶54 states submitting an ophthalmic image and ¶55 states test ophthalmic image (e.g., OCT image, OCTA image, fundus image, B-scan image, FA image, etc.) is submitted to a (convolutional) neural network trained to identify potentially abnormal regions of an ophthalmic image).
	Shemonski does not specifically teach a mathematical model that is trained using a machine learning algorithm, the mathematical model being trained based on: (a) input training data that is at least one ocular fundus image of the eye of the subject previously photographed, and (b) output training data  that is label data indicating an artery, a vein, and other in the at least one ocular fundus image of the input training data, the mathematical model being configured to directly classify each pixel of an input ocular fundus image into (i) artery, (ii) vein, or (iii) other without first performing segmentation to detect blood vessels of the input ocular fundus image;
		inputting at least a part of the ocular fundus image into the mathematical model; and
		outputting a detection result by the mathematical model that identifies (i) artery, (ii) vein, or (iii) other of the ocular fundus image.
	Grisan teaches a device (abstract), providing 
a mathematical model that is trained using a machine learning algorithm (page 892, E. Impera, fuzzy clustering algorithm), the mathematical model being trained based on: (a) input training data that is at least one ocular fundus image of the eye of the subject previously photographed, and (b) output training data  that is label data indicating an artery, a vein, and other in the at least one ocular fundus image of the input training data, the mathematical model being configured to directly classify each pixel of an input ocular fundus image into (i) artery, (ii) vein, or (iii) other without first performing segmentation to detect blood vessels of the input ocular fundus image (abstract, manual classification on a validation set of 443 vessels and reached an overall classification error of 12%, which reduces to 7% if only the diagnostically important retinal vessels are considered and shown in fig. 6 is the result of the A/V classification achieved by the proposed algorithm on a sample image; red vessels were classified as artery, blue ones as veins and other are not in the color of blue or red);
		inputting at least a part of the ocular fundus image into the mathematical model; and
		outputting a detection result by the mathematical model that identifies (i) artery, (ii) vein, or (iii) other of the ocular fundus image (abstract, manual classification on a validation set of 443 vessels and reached an overall classification error of 12%, which reduces to 7% if only the diagnostically important retinal vessels are considered and shown in fig. 6 is the result of the A/V classification achieved by the proposed algorithm on a sample image; red vessels were classified as artery, blue ones as veins and other are not in the color of blue or red).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Shemonski with a mathematical model that is trained using a machine learning algorithm, the mathematical model being trained based on: (a) input training data that is at least one ocular fundus image of the eye of the subject previously photographed, and (b) output training data  that is label data indicating an artery, a vein, and other in the at least one ocular fundus image of the input training data, the mathematical model being configured to directly classify each pixel of an input ocular fundus image into (i) artery, (ii) vein, or (iii) other without first performing segmentation to detect blood vessels of the input ocular fundus image; inputting at least a part of the ocular fundus image into the mathematical model; and outputting a detection result by the mathematical model that identifies (i) artery, (ii) vein, or (iii) other of the ocular fundus image of Grisan for the purpose of vessel classification in retinal images (page 893, IV Conclusion).
Regarding claim 8, Shemonski teaches 
	a processing method for analyzing an ocular fundus image (¶54 states a computing device 11 may hold the trained convolutional neural network and access diagnosed sample from an internal library or from a remote diagnostic library (or atlas) 18 of diagnosed samples and an input ophthalmic image may be submitted to a trained convolutional neural network that highlights potentially abnormal regions and provides examples of previously diagnosed image samples similar to the highlighted regions) of a subject (fig. 8 and ¶52 states a computing system or device 11 may extract ophthalmic image from various sources, such as from an ophthalmic imager 17 (e.g., an OCT system or fundus imager)), the method comprising,
		acquiring the ocular fundus image of an eye of the subject that is photographed via an ocular fundus image photographing unit (¶29 states ophthalmic imaging device such as a fundus imager or OCT system and ¶54, submitting a test ophthalmic image and ¶55, test ophthalmic image (e.g., OCT image, OCTA image, fundus image, B-scan image, FA image, etc.) is submitted to a (convolutional) neural network trained to identify potentially abnormal regions of an ophthalmic image).
	Shemonski does not specifically teach providing a mathematical model that is trained using a machine learning algorithm, the mathematical model being trained based on: (a) input training data that is at least one ocular fundus image of the eye of the subject previously photographed, and (b) output training data that is label data indicating an artery, a vein, and other in the at least one ocular fundus image of the input training data, the mathematical model being configured to directly classify each pixel of an input ocular fundus image into (i) artery, (ii) vein, or (iii) other without first performing segmentation to detect blood vessels of the input ocular fundus image;
	inputting at least a part of the ocular fundus image into the mathematical model; and
	outputting a detection result by the mathematical model that identifies (i) artery, (ii) vein, or (iii) other of the ocular fundus image.
Grisan teaches the method (page 890, II Methodology, A. Available Data, retinal images acquired with a fundus camera and abstract), providing a mathematical model that is trained using a machine learning algorithm (page 892, E. Impera, fuzzy clustering algorithm), the mathematical model being trained based on: (a) input training data that is at least one ocular fundus image of the eye of the subject previously photographed, and (b) output training data that is label data indicating an artery, a vein, and other in the at least one ocular fundus image of the input training data, the mathematical model being configured to directly classify each pixel of an input ocular fundus image into (i) artery, (ii) vein, or (iii) other without first performing segmentation to detect blood vessels of the input ocular fundus image (abstract, manual classification on a validation set of 443 vessels and reached an overall classification error of 12%, which reduces to 7% if only the diagnostically important retinal vessels are considered and shown in fig. 6 is the result of the A/V classification achieved by the proposed algorithm on a sample image; red vessels were classified as artery, blue ones as veins and other are not in the color of blue or red);
	inputting at least a part of the ocular fundus image into the mathematical model; and
	outputting a detection result by the mathematical model that identifies (i) artery, (ii) vein, or (iii) other of the ocular fundus image (abstract, manual classification on a validation set of 443 vessels and reached an overall classification error of 12%, which reduces to 7% if only the diagnostically important retinal vessels are considered and shown in fig. 6 is the result of the A/V classification achieved by the proposed algorithm on a sample image; red vessels were classified as artery, blue ones as veins and other are not in the color of blue or red).
Regarding claim 9, Shemonski in view of Grisan teaches the invention as set forth above and Shemonski further teaches the ocular fundus image photographing unit is at least one of a fundus camera, a scanning laser ophthalmoscope (SLO), or an optical coherence tomography (OCT) device (fig. 8 and ¶52 states a computing system of device 11 may extract ophthalmic image from various sources, such as from an ophthalmic imager 17 (e.g., an OCT system or fundus imager)).
Regarding claim 10, Shemonski in view of Grisan teaches the invention as set forth above and Shemonski further teaches the ocular fundus image photographing unit is at least one of a fundus camera, a scanning laser ophthalmoscope (SLO), or an optical coherence tomography (OCT) device (fig. 8 and ¶52 states a computing system or device 11 may extract ophthalmic image from various sources, such as from an ophthalmic imager 17 (e.g., an OCT system or fundus imager)).
Regarding claim 11, Shemonski in view of Grisan teaches the invention as set forth above and Shemonski further teaches the ocular fundus image photographing unit is at least one of a fundus camera, a scanning laser ophthalmoscope (SLO), or an optical coherence tomography (OCT) device (fig. 8 and ¶52 states a computing system or device 11 may extract ophthalmic image from various sources, such as from an ophthalmic imager 17 (e.g., an OCT system or fundus imager)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shemonski et al. (US 20190272631) in view of Grisan et al. (a divide et impera strategy for automatic classification of retinal vessels into arteries and veins) as applied to claim 1 above, and further in view of Vilser et al. (US 20190298171).
Regarding claim 4, Shemonski in view of Grisan teaches the invention as set forth above but does not specifically teach the processor is further programmed to set, as a region of interest, a region centering on a papilla that is inside a region of the ocular fundus image.
	Vilser teaches the ocular fundus image processing device (fig. 3), wherein the processor is further programmed to set (computing and control unit 4 and evaluation unit 8), as a region of interest, a region centering on a papilla that is inside a region of the ocular fundus image (¶125 to ¶128 states papilla (optics nerve head) and the vessels are selected by suitable means, using the color images or the quotient images to separate arterial and venous vessels from one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Shemonski in view of Grisan with the processor is further programmed to set, as a region of interest, a region centering on a papilla that is inside a region of the ocular fundus image of Vilser for the purpose of providing the examiner an option of defining measurement locations for detected visual measurement criteria to perform analysis and examinations (¶23).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shemonski et al. (US 20190272631) in view of Grisan et al. (a divide et impera strategy for automatic classification of retinal vessels into arteries and veins) as applied to claim 1 above, and further in view of Faber (US 20170100029).
	Regarding claim 6, Shemonski in view of Grisan teaches the invention as set forth above but does not specifically teach the processor is further programmed to calculate a ratio of a diameter of the detected (i) artery, (ii) vein, or (iii) other.
	Faber teaches the ocular fundus image processing device (fig. 20), wherein the processor is further programmed to calculate a ratio of a diameter of the detected (i) artery, (ii) vein, or (iii) other (¶41 states obtaining an image of vascular architecture of the retinal circulation from subject and determine from the image obtained the central retinal artery-to-vein (AVR)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Shemonski with the processor is further programmed to calculate a ratio of a diameter of the detected (i) artery, (ii) vein, or (iii) other of Faber for the purpose of guiding treatment of diseases or abnormal conditions of the arteries (¶8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/11/22